PER CURIAM.
Affirmed. Ortiz v. State, 9 So.3d 774, 775 (Fla. 4th DCA 2009) (“[f]ailure to obtain an on-the-record personal waiver of the right to a PSI is not required under current supreme court precedent, and it does not constitute fundamental error.”); Barton v. State, 706 So.2d 399, 400 (Fla. 2d DCA 1998) (“Because the appellant bargained for a habitual offender sentence and signed the plea form which clearly contemplated a habitualized sentence, one which he does not contest he qualifies for, he effectively waived the requirement of the presentence investigation report.”); Likely v. State, 583 So.2d 414, 414-15 (Fla. 1st DCA 1991) (“A defendant’s knowing waiver of the procedural rights accorded by § 775.084, the habitual offender statute, precludes any *305relief from the trial court’s failure to strictly follow the statute.”).